TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




                                      NO. 03-06-00560-CR




                              Michael T. McGoldrick, Appellant

                                                v.

                                  The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 06-027-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               On June 13, 2006, the trial court denied Michael T. McGoldrick’s motion to reduce

pretrial bail in a written order. On September 11, 2006, McGoldrick filed a notice of appeal from

that order. This was, however, an interlocutory order from which no appeal is allowed. Ex parte

Shumake, 953 S.W.2d 842, 846 (Tex. App.—Austin1997, no pet.). In any event, the notice of appeal

was not timely. Tex. R. App. P. 26.2(a)(1). We lack jurisdiction to dispose of the purported appeal
in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d
208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

               The appeal is dismissed.




                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: October 23, 2006

Do Not Publish




                                                2